Woods, J.,
delivered the opinion of the court.
If strict regard be had to the literal terms of the written contract, it would appear to be a lease; but, looking below the surface and through the mere form employed, we have no hesitation in declaring the contract one of conditional sale. The total value of the property is named in the face of the instrument, and the monthly rentals, as they are called. But these monthly installments, if paid promptly, would quickly equal the value of the property. The value of the property, the amount of the monthly installments, and the right of the vendor *296to take possession of the goods on default in payment, are all Seen on the face of the writing. But there is ambiguity on the face of the instrument as to the period of cessation of payments, and the result to follow payments equaling the full value of the property. Resort was properly had to parol evidence to show the surrounding circumstances in order to remove these patent ambiguities. Nor is objection made to this, as we understand the briefs of counsel and the record before us. But objection was made, and sustained by the court below, to the evidence of appellant, which proved, or tended to prove, that there was an understanding between the conditional vendor and vendee as to the manner and effect of the appropriation of the partial payments, the monthly installments. If the property, in whole or in large part, was of such nature as to render it liable to rapid deterioration in value by the wear and tear of daily use, there would be nothing unreasonable in the vendor’s insisting with his vendee upon the retention of title in himself until the whole purchase price of the entire property had been paid. The excluded evidence was offered to show that there was an agreement of the parties, made after the sale of the first items of furniture, and when it became known to the vendor that the purchaser designed and desired to purchase more extensively .than the seller originally believed was to be done, by which it was understood between the parties that the payments from time to time were to be entered as credits generally upon the entire account of the purchaser, and not upon any particular items in any particular purchase.
This evidence was admissible. It did not vary or alter the written agreement; its purpose was to show the whole contract of the parties, and to make clear what was ambiguous on the face of the writing. The case was one, on all the evidence, for a jury’s determination. See the large number of cases cited in note 5, to paragraph 3, under title “ Conditional Sales Disguised as Leases,” 3 Am. & Eng. Ene. L., 126.

Reversed.